FILED
                             NOT FOR PUBLICATION                             FEB 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SATWANT SINGH BAGRI,                              No. 08-75053

               Petitioner,                        Agency No. A077-421-554

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Satwant Singh Bagri, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an abuse of discretion the BIA’s denial of a motion to reopen. Toufighi v.

Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Bagri’s motion to reopen

because it considered the record and acted within its broad discretion in

determining that the evidence was insufficient to establish prima facie eligibility

for asylum, withholding of removal, or Convention Against Torture (“CAT”)

relief, given the immigration judge’s adverse credibility determination, which we

upheld in Bagri v. Gonzales, 232 Fed. Appx. 629 (9th Cir. Apr. 18, 2007). See

Toufighi, 538 F.3d at 996-97.

      The BIA did not apply a higher standard to Bagri’s motion because

providing credible evidence is a necessary component of establishing prima facie

eligibility for relief. See 8 C.F.R. § 1208.13(a).

      Finally, Bagri’s contention that the BIA abused its discretion by not

analyzing his claim for CAT relief separately fails because Bagri’s CAT claim is

based on the testimony the agency found not credible, and he points to no other

evidence showing it is more likely than not he will be tortured if returned to India.

See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-75053